DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim includes the limitation of “configured to depressurise an entirety of the casing”.  This limitation is not directly taught by the specification, as there is neither haec verba support in the written description or any diagrammatic illustration of the motor as distinct from the casing.  Furthermore, it is unclear how the term would apply to the rotor and stator which are recited as being within the casing and are presumably solid elements on which depressurization has no clear effect.  As such, there is little to lead those of skill in the art to the conclusion that the applicant possessed such depressurization as part of the invention at the time of filing.  Accordingly, the examiner holds that this limitation constitutes new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0127103 to Cantemir (Cantemir hereinafter) in view of US PGPub 2007/0031078 to Hackett (Hackett) and US Patent 3,681,628 to Krastchew (Krastchew).
Regarding claim 1, Cantemir teaches a propulsor (paragraph 22) including a propulsive fan (3), an electric machine (8) in a casing (7) including a rotor (9) and a stator (illustrated at 8), a shaft (1) extending out of the casing to the fan, and a seal (11) around the shaft, as well as a depressurization system (13) configured to depressurize the casing (7) below an external pressure (paragraph 26, "a certain degree of vacuum").  Cantemir does not teach a seal disposed on a circumference of the shaft, but does teach bearings (not labeled, see Fig. 1) so disposed.  Hackett teaches a bearing assembly for a propulsive jet engine including a labyrinth seal (50) between a casing (14, at 40) and a shaft (16), which is provided to seal a bearing (20, 22) generally and particularly to prevent movement during thrust reversal (paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a labyrinth seal as taught by Hackett to the bearings of Cantemir in order to seal them against working pressure within the apparatus as well as the generated vacuum, and further in order to prevent their movement during thrust reversal (i.e. for landings and the like).  Cantemir also does not teach the limitation of a pressure sufficiently low as to prevent electrical breakdown within gas in the casing.  Krastchew teaches another electrical machine generally, and particularly teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the entirety of a casing (10).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a casing for the electrical machine of Cantemir and to increase the level of vacuum therein to a level sufficient to prevent arcing and thereby gas breakdown as taught by Krastchew in order to maintain operational safety of the windings.
Regarding claim 2, Cantemir teaches a ducted fan (see Fig. 1).
Regarding claim 8, Hackett teaches a labyrinth seal (50). 
Regarding claim 9, Cantemir teaches a vacuum pump (13).
Regarding claim 19, Cantemir teaches that the propulsor is for aircraft use (paragraph 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the propulsor to an aircraft in order to apply its advantages.
Claims 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir in view of Hackett and Krastchew as applied to claim 1 above, and further in view of http://theflyingengineer.com/flightdeck/pw1100g-gtf/ published by "The Flying Engineer" prior to 14 July 2013 (copy provided, retrieved 3 February 2020).
Regarding claims 3 and 4, Cantemir does not explicitly teach the fan diameters claimed.  However, Cantemir does explicitly envision modifying state of the art gas turbine engines to use an electric machine (paragraph 11).  Therefore the state of the art of gas turbine propulsors indicates the size of engine to which modification might be made. The Flying Engineer article cites to at least the PW 1100G having a diameter of greater than 2m.  As such, it would have been obvious to modify the propulsor of Cantemir to have a fan diameter of at least 2m in order to, for instance, increase thrust to compete with state of the art engines.
Regarding claim 7, Cantemir does not explicitly teach any maximum tip speed.  The Flying Engineer teaches that supersonic tip speeds result in increased noise levels ("chainsaw noise").  Accordingly, it would have been obvious to those of skill in the art to limit the fan tip speed to Mach 1 (i.e. 343 m/s as claimed) in order to prevent chainsaw noise.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir, Hackett, and Krastchew as applied to claim 1 above, and further in view of US PGPub 2003/0152459 to Gliebe (Gliebe).
Regarding claims 5 and 6, Cantemir does not teach any particular fan tip pressure ratio.  Gliebe teaches that tip pressure ratio is associated with fan noise levels (paragraph 6), and in particular that reducing tip pressure ratio is associated with lowering noise levels.  Therefore it would have been obvious to one of ordinary skill in the art to optimize (in this case to minimize) the fan tip pressure ratio in order to minimize noise as a matter of routine optimization of a known result effective variable (MPEP 2144.05).
Claims 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir in view of Hackett and Krastchew as applied to claim 9 above, and further in view of US Patent 4,662,826 to Nitta et al. (Nitta).
Regarding claim 10, Cantemir does not teach a positive displacement vacuum pump.  Nitta teaches such a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Cantemir in order to simply produce a high vacuum efficiently.
Regarding claim 11, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Cantemir) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine (8) of Cantemir.
Regarding claim 12, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 14, Nitta teaches a clutch (26).
Regarding claim 15, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Cantemir.
Regarding claim 16, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Cantemir is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 17, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the vacuum taught by Cantemir while minimizing energy usage.
Regarding claim 18, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir, Hackett, Krastchew and Nitta as applied to claim 12 above, and further in view of US Patent 8,810,098 to Bright (Bright).
Regarding claim 13, the previously applied references do not teach the use of magnetic gearing.  Bright teaches the use of such gearing and that magnetic gears avoid noise and wear (col. 1, ln. 25-30).  Therefore it would have been obvious to one of ordinary skill in the art to provide magnetic gearing to drive the pump of Nitta in the engine of Cantemir in order to reduce noise and wear as taught by Bright.
Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
With respect to the argument that Cantemir does not teach a wholly evacuated casing, the examiner has modified the obviousness rejection to provide a casing for the electric motor as taught by Krastchew which can be fully depressurized as claimed.  Thus, the claimed invention is still obvious in view of the cited references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 April 2021